Lawrence, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by the respective parties hereto:
STIPULATION
(1) It is hereby stipulated and agreed by and between the undersigned, subject to the approval of the court, that the market value or the price at the time of exportation of the items listed below, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:
Item No. Price, British sterling Iraoe discount S
XLS 7/ 214/-45%
XLS 15 1000/-37/%
MZ 7 600/-32/%
MZ 4/ 188/6 37/%
M 2/ 54/6 40/2/% lit
R 555 LL 75/3 45%
R 575 LL 156/6 45%
xw 8 / 167/-35%
W 9 433/3 30%
W2% 23/9 52%%
W2% 27/9 52/%
LS 29 617/3 30%
LS 30 724/9 30%
LS 27/2 449/-30%
XLS 17 1400/-35%
All items less charges on invoice marked (X), packed.
(2) It is further stipulated and agreed that the entered and appraised value of each of the following items is the foreign value thereof, as defined in Section 402 (c) of the Tariff Act of 1930:
W 1/ Spec. Selected Bearings
X W 4 “
MW2 “ “ “
w m “
*375W 1% Spec. Selected Bearings
112 CD Bearings
LTW 15 Bearings less sleeve, nut, distance piece and end covers
125 CD Bearings
W 1161 Special made bearings
H 656
L 566
NR 35 Bearings with special 2 m/m radius on OD Yn" Steel Balls
All items less charges on invoice marked (X), packed.
(3) It is further stipulated and agreed that the market valué or price at the time of exportation of all other merchandise not enumerated .in paragraphs 1 or 2, and invoiced in the case at bar, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is the entered and appraised unit values, plus 25 %, less all invoice trade and cash discounts, less nondutiable charges marked (X) on the invoice, packed.
(4) It is further stipulated and agreed that there was no higher export value for any of the articles at the time of exportation thereof.
(5) It is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Sterling per each

XLS 7% 214/-less 45 % trade discount, less 2)4% cash discount
XLS 15 1000/- “ 37y% “ “ “ 2)4% “
MZ 7 600/- “ 32“ “ 2)4% “
MZ 4)4 188/6 “ 37)4% “ “ “ 2)4% "
M 2)4 54/6 “ 40/2)4% “ “ “ 2)4%
R 555 LL 75/3 “ 45% “ “ 2)4% “
R 575 LL 156/6 “ 45% ■ “ “ 2)4% “
XW 8)4 167/- “ 35% “ “ 2)4% “
W 9 433/3 • 30% “ “ 2)4% “
W 2% 23/9 “ 52)4% “ “ “ 2)4% “
W 2% 27/9 “ 52)4% “ “ “ 2)4% “,
LS 29 617/3 “ 30% “ “ 2)4% “
LS 30 724/9 “ 30% “ 2)4% "
LS 2734 449/- “ 30% “ 2)4% “
XLS 17 1400/- “ 35% ■ “ “ “ 2)4% “ ' “
All above items less charges on invoice marked (X), packed.
*376W 1% Spec. Selected Bearings
X W 4 “
MW 2 “
W 1% “
w 1% “ ,
112 CD Bearings
LTW15 Bearings less sleeve, nut, distance piece and end covers
appraised values
125 CD Bearings
W 1161 Special made bearings
H 656 “ “
L 566
NR 35 Bearings with special 2 m/m radius on OD
Yn'' Steel Balls
As to all other items covered by the involved invoice, the appraised unit values, plus 25 per centum, less all invoice trade and cash discounts, less nondutiable charges marked (X) on the invoice, packed. Judgment will be rendered accordingly.